Title: From James Madison to Dudley Porter Jr. and Company, 17 July 1804 (Abstract)
From: Madison, James
To: Dudley Porter Jr. and Company


17 July 1804, Department of State. “I have received your letter of the 9th. inst. representing the loss you have sustained from the capture and detention at Dominica of a vessel and cargo belonging to you, and requesting the aid of the Executive to procure restitution. In answer I have to inform you, that as the British laws provide for damages to be judicially awarded in cases of illegal and vexatious captures; before the interference of the Executive can take place, it will be incumbent on you to pursue the remedy those laws prescribe and to have ascertained that they do not afford relief.”
 